Exhibit 99.1 Vanguard Natural Resources Reports Record Results For 2008 And Provides Positive Outlook For 2009 HOUSTON—March 5, 2009Vanguard Natural Resources, LLC (NYSEArca:VNR) ("Vanguard" or "the Company") today reported financial and operational results for the fourth quarter and full year ended December 31, 2008. Mr. Scott W. Smith, President and CEO, commented, “During 2008, we successfully executed our business plan of making accretive acquisitions and growing our distributable cash flow and our distributions.Primarily as a result of these successful acquisitions and secondarily through ourparticipation in this year’s development drilling program, we grew our proved reserves by 62% to 108.5 Bcfe and increased our production by 40%.This growth positioned us to raise our annual distribution twice during 2008 to the current rate of $2.00 per unit on an annual basis, an increase of $0.30 per unit, or 18%, from the $1.70rate set forth in our IPO prospectus.” Mr. Smith continued, “While 2009 is likely to be a difficult year for the energy industry as a whole, we are well-positioned with our favorable commodity price hedging program and long-life assets to generate strong cash flows and maintain positive cash distribution coverage.” Mr.
